
	

113 HR 107 IH: Federal Employee Accountability Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 107
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Gingrey of
			 Georgia (for himself, Mr. Sam Johnson of
			 Texas, Mr. Jones,
			 Mr. Ross, Mr. Huelskamp, Mr.
			 King of Iowa, Mr. Rokita,
			 Mr. Pearce,
			 Mr. Kingston,
			 Mr. Roe of Tennessee,
			 Mr. Broun of Georgia,
			 Mr. Carter,
			 Mr. Duncan of Tennessee, and
			 Mr. Chaffetz) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To amend title 5, United States Code, to limit the
		  circumstances in which official time may be used by a Federal
		  employee.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Employee Accountability Act of
			 2013.
		2.Repeal of certain
			 provisions relating to official timeSection 7131 of title 5, United States Code,
			 is amended—
			(1)by striking
			 subsections (a) and (c);
			(2)by redesignating
			 subsections (b) and (d) as subsections (a) and (b), respectively; and
			(3)in subsection (b)
			 (as so redesignated by paragraph (2)), by striking Except as provided in
			 the preceding subsections of this section— and inserting Except
			 as provided in subsection (a)—.
			
